Citation Nr: 1117318	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for entitlement to non-service-connected pension benefits.

In May 2010, the Board remanded this matter for the Veteran to be scheduled for a Travel Board hearing at the RO.  In February 2011, the Veteran advised VA that he would be unable to attend the scheduled Travel Board hearing, and that his claim should be sent to the Board for a decision on the appeal.  Because a Travel Board hearing was scheduled at the RO, the Board is satisfied that there has been substantial compliance with the remand directives set out in May 2010.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran had verified active military service from August 21, 1979 to August 11, 1982; he did not have active military service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Because the law, and not the evidence, is dispositive in the claim for entitlement to nonservice-connected disability pension benefits, additional factual development would have no bearing on the ultimate outcome.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Accordingly, the VCAA can have no effect on this claim.  Id. at 149; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Entitlement to Nonservice-Connected Pension Benefits

In order to establish basic eligibility for nonservice- connected pension benefits, it must be shown that the applicant served in active military service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975, and the period beginning August 2, 1990, as periods of wartime service.  38 U.S.C.A. § 101 (29), (33); 38 C.F.R. § 3.2.

The RO has confirmed that the Veteran served on active duty from August 1979 through August 1982.  Since this was not during a recognized period of war, he has no qualifying wartime service.  The claims folder does not include any documentation from any official source showing that the Veteran had active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As the Veteran lacks qualifying military service during a period of war, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits has not been established and entitlement to nonservice-connected pension is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


